     Case 2:11-cv-02116-GMN-NJK Document 197 Filed 04/06/21 Page 1 of 4




 1    Eckley M. Keach, Esq.
      Nevada Bar No. 1154
 2    ECKLEY M. KEACH, CHTD.
 3    521 South Third Street
      Las Vegas, NV 89101
 4    (702) 685-6111
 5    Robert E. Murdock, Esq.
 6    Nevada Bar No. 4013
      MURDOCK & ASSOCIATES, CHTD.
 7    521 South Third Street
      Las Vegas, NV 89101
 8
      (702) 685-6111
 9    Attorneys for Plaintiffs

10                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
      ESTATE OF FERNANDO SAUCEDA, by and
13    through its Special Administrator, Irene Case No.: 2:11-cv-02116-GMN-NJK
      Sauceda; IRENE SAUCEDA, individually, and
14
      as natural parent and guardian of FERNANDO
15    SAUCEDA, a             minor;     SEBASTIAN
      SAUCEDA, a minor; and                         UNOPPOSED MOTION TO RELEASE
16                , a minor,                        FUNDS  FROM      BLOCKED   TRUST
17                                                  ACCOUNT DUE TO AGE OF CHILD
                                        Plaintiffs,
18
      vs.                                            SEALED DOCUMENT UNDER FED. R.CIV.P.5.2
19
20    CITY OF NORTH LAS VEGAS, a corporate
      city of the State of Nevada; NORTH LAS
21    VEGAS POLICE DEPARTMENT, an entity of
      the CITY OF NORTH LAS VEGAS;
22    OFFICER JEFFREY POLLARD; DOE
23    POLICE OFFICERS I through XX, inclusive,
      individually and in their official capacity;
24    DOES XXI through XXX, inclusive; ROES
      XXXI through XL, inclusive,
25
26                                  Defendants,

27
28


                                              Page 1 of 4
     Case 2:11-cv-02116-GMN-NJK Document 197 Filed 04/06/21 Page 2 of 4




 1              The current Motion to Release Funds from Blocked Trust Account Due to Age of Child is
 2    Unopposed. This Motion is exactly the same as the one filed on 12/22/2020, ECF No. 190. There
 3
      was no opposition filed and Plaintiffs informed the court on 2/2/2021 by filing a Notice of No
 4
      Opposition, ECF No. 192. Now that Plaintiffs know that it is unopposed1, Plaintiffs are filing this
 5
 6    Motion in accordance with LR IA 6-2.

 7              As this Court is well aware, Magistrate Judge Koppe granted a Petition for Minor’s
 8
      Compromise via a Report and Recommendation in April of 2020 (ECF No. 181) regarding
 9
      Sebastian Sauceda and                          This matter is limited to Sebastian. Judge Navarro
10
      adopted the Report and Recommendation on April 30, 2020. (ECF No. 182). Pursuant to same, on
11
12    June 8, 2020, Proof of Establishment of Blocked Trust Account was filed. (ECF No. 188 and 189).

13    Accordingly, $56,647.21 was deposited into account number 1030006728 at Meadows Bank.
14
                Attached hereto is a statement from Meadows Bank showing that no monies have been
15
      withdrawn from said account and that the current balance is $56,702.17. See Exhibit “1”.
16
17              Additionally, attached hereto, is a copy of the birth certificate of Sebastian Sauceda.

18    Sebastian turned 18 on December 20, 2020. See Exhibit “2”.
19              Accordingly, Sebastian requests that the Court remove the Blocked Trust Account Order
20
      and allow Sebastian access to the monies.
21
      //
22
23    //

24    //
25    //
26
      //
27
28
      1
           This was also confirmed via email with Defense Counsel Freeman on 2/18/21 at 2:46 pm.
                                                   Page 2 of 4
     Case 2:11-cv-02116-GMN-NJK Document 197 Filed 04/06/21 Page 3 of 4




 1           Though neither the Report and Recommendation (ECF No. 181) nor the Order Adopting the
 2    Report and Recommendation (ECF No. 182) state specifically that the minor child need to come
 3
      back and ask this Court’s permission, some Courts within the Eighth Judicial District require this
 4
      and therefore, this filing is being made in an abundance of caution.
 5
 6           Again, accordingly, Sebastian requests that the Court remove the Blocked Trust Account

 7    Order and allow Sebastian full and complete access to the monies.
 8
              This Motion is unopposed.
 9
             DATED this 18th day of February 2021.
10
                                                   Respectfully submitted by:
11
12                                                 ECKLEY M. KEACH, CHTD.
                                                   MURDOCK & ASSOCIATES, CHTD.
13
                                                          /s/ Robert E. Murdock
14
                                                   Eckley M. Keach        Bar No. 1154
15                                                 Robert E. Murdock Bar No. 4013
                                                   521 South Third Street
16                                                 Las Vegas, NV 89101
17                                                 Attorneys for Plaintiffs

18
19                  ORDER
20
                                  IT IS SO ORDERED.
21
                                  IT IS FURTHER ORDERED that the [190] and
22
                                  [191] Motions to Release Funds are DENIED as
23                                moot.
24                                            6 day of April, 2021.
                                  Dated this ____
25
26
27
                                  ___________________________
28                                Gloria M. Navarro, District Judge
                                  UNITED STATES DISTRICT COURT
                                                   Page 3 of 4
     Case 2:11-cv-02116-GMN-NJK Document 197 Filed 04/06/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2           The undersigned hereby declares she is an employee of Murdock & Associates, Chtd. and
 3    that on February 18, 2021 a true copy of the foregoing Unopposed Motion to Release Funds from
 4    Blocked Trust Account Due to Age of Child was served upon all counsel of record by using the
 5    United States District Court, District of Nevada’s Management/Electronic Case Filing System that
 6    will electronically mail notification to the following counsel of record and by US Mail per LR IC 4-
 7    1(c)(4):
 8
      Robert W. Freeman, Jr., Esq.
 9    Lewis Brisbois Bisgaard & Smith LLP
10    6385 South Rainbow Blvd., Suite 600
      Las Vegas, NV 89118
11    Attorneys for Defendants
12
13
14                                                      /s/ Vera A. Minkova
                                                  An employee of Murdock & Associates, Chtd.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  Page 4 of 4
